While I concur in the foregoing opinion and decision, I must say that, under the facts of this case, it was and is a rather close question, to my way of thinking, whether any partnership existed. The chancellor, in his opinion, cited Webster v. Clark, 34 Fla. 637, 16 So. 601; Tidewater Construction Co. v. Monroe County, 107 Fla. 648, 146 So. 209, and McConnell v. Karantines, 131 Fla. 775, 180 So. 23. But I think those cases can be distinguished, on the facts, from the case at bar. The foregoing opinion is, I think, sustained by the authorities cited and by others that are not cited. I therefore concur.